Citation Nr: 1317482	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  08-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for onychomycosis.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and E. N.-T.




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1964. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the RO. In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. 

In February 2012, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for onychomycosis; the Board remanded the claim for entitlement to service connection for hemorrhoids for further development. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In August 2012, the Court granted a Joint Motion for Partial Remand (JMR) vacating the February 2012 decision and remanding the Veteran's claim for entitlement to service connection for onychomycosis for further development.

The development requested for the Veteran's claim for entitlement to service connection for hemorrhoids has been completed and that issue has been returned to the Board for adjudication.

The Board notes that the Veteran was previously represented by the American Legion. In October 2012, the Veteran granted a power-of-attorney in favor of Harold Hoffman-Logsdon III, Attorney with regard to the claims on appeal. The Veteran's current attorney has submitted written argument on his behalf and represented him in his appeal before the Court. The Board recognizes the change in representation.

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of entitlement to service connection for onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any claimed in-service hemorrhoid resolved.

2.  Post-service hemorrhoids are unrelated to service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2011). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in September 2006, February 2007 and May 2007 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection herein decided, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records and VA treatment records and examination report.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board. During the hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The VLJ also left the record open for a 30-day period following the hearing to allow for the submission of such additional evidence. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

The Veteran essentially asserts that his hemorrhoids had an onset in service. The Veteran's November 1963 Report of Medical History associated with his separation examination documents his complaint of piles or rectal disease. The examiner noted piles in past. The November 1963 Separation examination reflects that clinical evaluation of the anus and rectum was normal.

January 2001 private treatment records document treatment the Veteran received for internal hemorrhoids. The physician instructed the Veteran to follow a high fiber diet permanently.

In the report of April 2012 VA examination, the examiner recorded that the Veteran's complaint of troubles with hemorrhoids that began during his military service and continued to present day. The diagnosis was internal or external hemorrhoids. The examiner concluded, after review of the medical records, taking the Veteran's history, performing examination and review of medical literature, that the Veteran's hemorrhoids were less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event or illness. The examiner observed that the Veteran's November 1963 Report of Medical History associated with his separation examination documented a complaint of piles (hemorrhoids) along with the physician's explanation that the Veteran had hemorrhoids in the past. However, the examiner noted that clinical evaluation of the Veteran's anus and rectum on separation examination in November 1963 was normal.

The examiner explained that hemorrhoids, clusters of vascular tissue, smooth muscle and connective tissue lined by the normal epithelium of the anal canal, were present in utero and persist through normal adult life. Most hemorrhoids resolve spontaneously or with conservative medical therapy alone. The examiner noted that claims file review did not show a history of evaluation, treatment or diagnosis of hemorrhoids following the Veteran's service until 2001 (an interval of approximately 37 years). Given the lack of evidence of hemorrhoids at the time of separation from service, lack of evidence of an ongoing problem with hemorrhoids between separation from service and 2001 and the typical prognosis for hemorrhoids with frequent spontaneous resolution, the examiner opined that it was less likely than not that the Veteran's currently diagnosed hemorrhoids were related to military service.

In this case, the evidence does not link the onset of the current hemorrhoids to the period of active service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, despite his report at separation, the clinical evaluation was normal.  Here, we are not presented with silence alone.   There is no credible evidence that suggests that there exists a medical relationship, or nexus, between the current hemorrhoids and the Veteran's active service. In the April 2012 report of VA examination, the examiner explicitly opined that the Veteran's hemorrhoids were less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event or illness, explaining that there was a lack of evidence of hemorrhoids at the time of separation from service, there was a lack of evidence of an ongoing problem with hemorrhoids between separation from service and 2001 and that hemorrhoids are present in utero, persist through normal adult life and typically resolve spontaneously. Neither the Veteran nor his representative has identified, presented, or alluded to the existence of any medical evidence or opinion to contradict that provided by the VA examiner (which was based on a review of the medical records, taking the Veteran's history, performing examination and review of medical literature). 

The only evidence of record supporting the Veteran's claim is his various general lay assertions. The Veteran is competent to assert his hemorrhoids onset in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). However, to the extent he attempts to establish a lay nexus of ongoing symptoms since service (38 C.F.R. § 3.303(a)), we find such assertion to be not credible. The November 1963 examination disclosed that clinical evaluation of the anus and rectum was normal.  This finding is inconsistent with continuing symptoms.  We conclude that a medical opinion following evaluation is far more probative than a lay report that he has hemorrhoids.  Following service, there was no indication of symptoms referable to hemorrhoids until January 2001.  In addition, when seen in August 1998, there was a report of medical history that included diabetes, smoking, no use of alcohol and an angioplasty.  No reference was made to hemorrhoids as part of his past history.  Here, the absence of an entry in a record is evidence against the existence of a fact since it would ordinarily be noted as part of the recorded medical history.  See, Bucznski v. Shinseki, 24 Vet. App. 221 (2011).  Thus, his reports of on-going symptoms are inconsistent with the contemporaneous records and are not credible. See Layno v. Brown, 6 Vet. App. 465 (1994).

Regardless, in this case, the Board finds the opinion of the VA examiner in the April 2012 report VA examination to be more probative. The VA examiner is a medical professional who has reviewed the claims file, considered the reported history, performed physical examination and reviewed medical literature. The examiner used their expertise in reviewing the facts of this case and determined that the current hemorrhoids were unrelated to the Veteran's service.

It is clear that the examiner fully understood the basis for the Veteran's claims yet still determined, after reviewing the facts of the case, that the current hemorrhoids were related to causes other than the Veteran's service. The Veteran has not suggested that this examination was performed in an insufficient manner. 

Lastly, hemorrhoids are not an enumerated chronic disease within the meaning of 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309.  Therefore, the provisions of 38 C.F.R. § 3.303(b) are not applicable.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for hemorrhoids must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

In the Joint Motion, the parties agreed that the Board failed to adequately explain the reasons and bases for denying the Veteran's claim for entitlement to service connection for onychomycosis. Specifically, the parties found that the Board failed to address potentially relevant and favorable evidence that tended to support his claim for entitlement to service connection for onychomycosis. 

In this case, the Veteran asserts that his onychomycosis had an onset in service. The Veteran's November 1963 Report of Medical History associated with his separation examination documents his complaint of foot trouble. The examiner noted "pruritis foot." However the November 1963 separation examination reflects that clinical evaluation of the feet was normal. Subsequent to service, the Veteran has received treatment for onychomycosis (initially documented in a private treatment record dated in January 1998).  

In a November 2011 private treatment record, the examiner reports that the Veteran has pruritis/rash noted of the second digit of the right that should resolve over time. The examiner observed that the pruritis/rash can be connected to long standing enclosed boot or shoes such as customary in military foot attire. The examiner noted that the Veteran had thick mycotic nails on both feet and explained that they potentially were also related to the Veteran's military foot attire (enclosed boots).

To date, the Veteran has not been afforded a VA examination that addresses the etiology of his claimed onychomycosis. Under the circumstances, the Board finds such examination is warranted as to the Veteran's claim for entitlement to service connection for onychomycosis. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his complaints of onychomycosis. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current onychomycosis is related to service.  In addition, the examiner should determine whether there were in-service manifestations of onychomycosis.

The examination report must include complete rationale for all opinions and conclusions reached.

2. Then, the RO should readjudicate the Veteran's claim for entitlement to service connection for onychomycosis. If the determination remains unfavorable to him, he must be furnished with a Supplemental Statement of the Case.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


